EXHIBIT 10.1
 




 
Binding Heads of Terms Agreement
 


This Heads of Terms Agreement ("HTA") is effective as of the date first signed
below and is made by and between:
 


●       Aruls Environment and Green Ozone Pvt. Ltd. c/o of Sundaram Arulrhaj
Hospitals, 145/5-B, Jeyaraj Road, Tuticorin 628 002, Tel: 0461-2320061, 2322661,
4200061, 6538061; Fax: 0461 – 2338661, e.mail:  drarulrhaj@gmail.com,
  www.arulsenvironment.com,   www.drarulrhaj.com  (together "AEGOPL’) based in
the Republic of India, and
 
●      A  group  of  international  investors  to  be  independently  sourced  and  arranged  by  AEGOPL  (the
‘Investors’) and represented herein by Jayesh Tanna, Jose Capote, and Jivabhai
Rambhai Khunti, and
 
●       E-Waste Systems, Inc. and its subsidiaries (www.ewastesystems.com),
 a USA publicly traded and fully
compliant reporting company regulated by the United States Securities and Exchange Commission (the
‘SEC’) and Taking Advice Ltd (‘TAL’) which is a UK Registered Auditor and
Chartered Certified Accountant, governed by the UK’s Financial Services
Authority, which provides EWSI with a range of services including cloud-based
statutory accounting and auditing, tax preparation and advice for selected
subsidiaries and affiliates, (together ‘ESWI’) (OTC: EWSI)  and


●      AEGOPL and EWSI are each herein a (‘Party’) and jointly (the ‘Parties’)
 
Introduction
 
●       EWSI, through its subsidiaries, licensees, partners and affiliates,
offers customized end-to-end branded (eWaste™) solutions including recycling
plant engineering and related technologies (ePlant1000™ and others), carbon
credit analysis and trading (eWasteCC™), IT Asset Recovery Services (eAsset™),
E- Management Services (eVolve™), Electronics Reverse Logistics Services
(eRLOG™) and Incubation Services (eIncubator™)  (collectively the ‘Services’),
and
 
●       AEGOPL is a group of professionals some of which have extensive
international executive experience in building companies and which together wish
to establish a presence in the USA for the establishment of
a  Waste  to  Energy  and  Resources  business  which  may  also  include  recycling  and  reverse  logistics
market in the USA as a first step before doing the same in the Republic of India
(‘India’) and South-East Asia, and Canada
 
●       As part  of this collaboration, AEGOPL plan to cement their presence in
the USA through the acquisition of an existing Public Company through a Reverse
Take-Over (RTO).

●      
A  professional  and  ownership  collaboration  between  AEGOPL  and  their  related  companies,  the
Investors and EWSI, is desired by the Parties in order to implement the project
objectives.
 
IT IS HEREBY AGREED as follows:
 
1.   Purpose
 
The Parties agree to enter into this HTA in order to plan for and then execute a
joint venture between themselves with the following goals and objectives:
 
a.    For AEGOPL:
 
i.       Acquire a target Public Company (PubCo) vehicle for undertaking the RTO
 

 


 
- 1 -

--------------------------------------------------------------------------------

 
 
 
 

 
 
ii.     To establish a functional presence in the USA from which it can generate
credibility in advance of application for government support to open recycling
and environmental operations in India,  Canada & other parts of the World
 
iii.    To provide a base of operation in the New York region whereby their
existing relations with  Bhima Ranmal,  and others which may be used to expand
sales and profits
 
iv.    To obtain executive positions for certain of the professionals in AEGOPL
 
v.        To create an accelerated revenue and profit stream initially in the
USA and ultimately in India, Canada & other parts of the World
 


b.   For EWSI:
 
i.     To expand its business and grow profits initially in the USA and later
into India, South- East Asia and other parts of the world
 
ii.     Expand its capital raising to support its growth
 
iii.    To create superior value for its stakeholders
 
c.      For the Investors:
 
i.      Obtain a superior return on investment through investment into public
securities,
 
ii.     Utilize the investment  into EWSI to fund the acquisition  of the target
PubCo for the RTO and thus to invest into  at least two public companies
 


d.   Generally extend the customer base, expand geographies and grow sales of
and with EWSI
 
e.      Create increased capital value for all Parties
 
2.   Contribution of the Parties
 
a.      AEGOPL shall contribute and do the following:
 
i.      Investment into EWSI of initially US$750,000, to be used as stated in
the Use of Proceeds, detailed below; with such funds coming from qualified
investors under SEC regulations:
 
Proposed Use of Proceeds:
 
•      USD $500,000 for the acquisition of the target PubCo for the RTO
 
•      USD $250,000 as working capital for the development of e-waste projects
in New York area
 
ii.     EWSI will, in turn receive shares in the new PubCo, equal to 2.5% of the
post-acquired PubCo common stock plus warrants  in the PubCo to be negotiated
under the formal Share Exchange Agreement associated with the RTO. .
 
iii.    Enter into an exclusive contract with EWSI for the expansion of their
New York e-waste recycling center. The Capital Investment required for this
expansion will be made via the
RTO  Company  and  shall  be  a  further  $1.75M  
This  investment  will  be  subject  to  due diligence to be undertaken by the
AEGOPL and it's investment partners and the new management of the PubCo
 
iv.   Based on the successful collaboration on the New York project, the Parties
would negotiate
a  Joint  Venture  agreement  to  establish  regional  and/or  national  eWaste  recycling  and
environmental business(es) in India

 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
 
b.   EWSI shall contribute and do the following:
 
i.    Shall  offer  AEGOPL  investors  securities  in EWSI  in one  of the
following  forms,  to be decided by the investor:
 
 i.     Restricted  common  stock at a 30%  discount  to the current  20 day
volume  weighted average price (‘VWAP’) per share with voting rights, or
 
ii.     Series A Convertible  Redeemable  Preferred Shares priced at
$1000/share  with a 10% coupon to maturity, a 30% redemption  premium, and
option to convert, at a price of $1100, into common stock at a 25% discount to
the 20 day VWAP with voting available upon conversion
 
iii.  
 Series  B  Preferred  Stock  at  $1000  per  share  with  super  voting  rights  and  25%
redemption premium but no conversion rights
 
iv.    Convertible Debenture with 10% interest and the right to convert to free
trading shares after 180 days at a price of 30% discount to the 20 day VWA
 
ii.    Shall allow its fully licensed and permitted eWaste recycling operation
in the State of New York, USA to become the platform for the Project, including
its customer base, its facility, its inventory, its know-how, and its employees
and management in the NY facility
 
iii.  
Provide  such  managerial  and  professional  support  for  the  Project  required  to  at  least
maintain  its  current  credentials,  including  ISO  9001,  ISO  14001,  R2,  New  York  State
licenses, etc.
 
iv.   Provide assistance in obtaining Sponsorship visa’s for members of AEGOPL
who intend to come to the USA as part of the Project’s management team
 
v.   
Through  Taking-Account,  provide  AEGOPL  with  accounting  and  audit  services  for  the
Project
 
vi.  
Support  and  promote  AEGOPL’s  intent  to  expand  internationally   through  the  EWSI
network, with specific focus on India
 
vii. 
Provide   support   to   AEGOPL,   as   requested   and   if   requested   by   AEGOPL   in   the
implementation of the RTO
 
c.      The Parties will jointly:
 
i.    Enter into definitive agreements containing (but not limited to) the scope
and precise legal structure of the project; the use of funds from the Investors;
the management team to be deployed to run the project; the financial plan; the
governance of the project, etc.
 
ii.   Agree to execute the Use of Funds as in the schedule.
 
d.   The Parties will each:
 
i.      Be individually responsible for their own costs,
 
ii.   
 Agree  to  abide  by  the  highest  legal  and  ethical  standards,  including  at  minimum  the
execution of a Code of Business Conduct and Ethics policy and Insider Trading
Policy
 
iii.    Agree to abide by Fair Trade Employment principles
 
iv.    Agree to adopt the highest principles of respect for the environment in
selecting companies and individuals as targets, clients, customers, etc.
 
 
 
 

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
 
 
3.   Timing
 
Within  15 business days of the effective date of this HTA, EWSI shall deliver definitive
 investment documents to enable the closing of the investments within  75 days.
 
4.   Intellectual Property


All work or materials developed or provided by either Party shall be owned
exclusively by that Party and shall not be represented in any form as belonging
to anyone other than the originating Party. Such work or materials shall
include, but are not limited to, standard corporate documents, branding and
intellectual
property,  operational  data,  notes,  plans,  customer  lists,  deal  based  documentation,   specifications,
designs, files, engineering technology, software (in source and object code
form), and any proprietary solutions.
 
5.   No Agency
 
The Parties agree that this HTA does not create any formal or informal agency,
partnership or similar permanent relationship other than as described in this
HTA and executed in the subsequent documents in support of this agreement, and
neither Party shall have any right or authority to bind the other Party in any
manner including, without limitation, any legal or financial obligation.
 
6.   No Warranty
 
The Parties shall use reasonable efforts to ensure the suitability of all
proposed solutions and plans but neither Party shall be providing any warranty
or guarantees.
 
7.   Legal Effect
 
This HTA is binding upon the Parties, however each Party agrees that it will not
make any frivolous claim for damages or seek any other legal or equitable remedy
against or from the other Party or against the other Party's affiliates arising
from or in connection with this HTA other than by a serious breach of this HTA.
 
8.   Confidentiality
 
This HTA and all information disclosed by one Party to the other in connection
with the proposed collaboration  shall be deemed  Confidential  Information  and
treated  accordingly  by the Parties.   The Parties hereby affirm a separate
Non-Disclosure Agreement signed between them.
 
9.   Term and Termination
 
This HTA is effective from the date first signed below and shall continue in
force until terminated by
either  Party  giving  the  other  Party  at  least  60  business  days  prior  written  notice.  If  the  Parties
subsequently execute definitive agreements, any such agreements will supersede
this HTA as of its/their effective date.
 
10. Exclusivity and Non-Circumvention
 
The rights and relationships arising under this HTA are exclusive to the Parties
until Termination or until such time as the Parties may execute
definitive  agreements  which may require extended  exclusivity. Until the later
of the Termination Date or the execution of any definitive agreement neither
Party shall engage others to perform services the same as or similar to those
contemplated by the Parties under this HTA, and shall not do or take any action
which directly or indirectly circumvents  the other Party in execution of the
Project which is contemplated by this Agreement.
 
11. Public Company Obligations & Public Announcements
 
The Parties understand  that EWSI is a publicly  traded company  under the
jurisdiction  of the United States Securities and Exchange Commission (the
‘SEC’) and that if in the opinion of EWSI’s counsel any agreements between the
Parties, including this one, may be subject to requirements for filing with the
SEC, in which case EWSI shall promptly do so and shall so notify AEGOPL with a
copy of any such filing.  Any other public statements, such as press releases,
will specifically require joint approval by the Parties in advance of any
release.
 
In addition, AEGOPL specifically  agrees that they shall not execute any trading
of EWSI’s common stock in any manner that would be in contravention of any
trading laws of the SEC, or in violation of EWSI’s Insider Trading Policy or
Code of Business  Conduct  and Ethics Policies, both of which are posted on
EWSI’s website.
 
 

 
 
- 4 -

--------------------------------------------------------------------------------

 


 
 
 
 
12. Governing Law
 
This HTA shall be construed and controlled by the Laws of Nevada, USA. IN
WITNESS WHEREOF, the Parties hereto have executed this Agreement.
 

On behalf of EWSI  On behalf of AEGOPL             By: /s/   Martin
Nielson                                                      By: /s/  Dr.
Arulrhaj                                                                       
Martin Nielson              Dr. Arulrhaj                Chief Executive Officer
      Effective Date:  November 28, 2014 Effective Date:  November 28, 2014    
    Jayesh Tanna Jose Capote             By: /s/  Joyesh
Tanna                                                          By: /s/  Jose
Capote                                                                     
Joyesh Tanna              Jose Capote     Effective Date:  November 28, 2014
Effective Date:  November 28, 2014    
Jivabhai Rambhai Khunti
              By: /s/   Jivabhai Rambhai
Khunti                                                   Jivabhai Rambhai Khunti
      Effective Date:  November 28, 2014  

 

Attachments:
 
1.   Uses of Funds Schedule
 
2.   CV’s of the Key Individuals of AEGOPL and EWSI
 
 
 
 
 


 
- 5 -

--------------------------------------------------------------------------------

 




 
 
 
Uses of Funds Schedule






Investment Category
Use
Amount
     
$500,000 RTO
Management FeeS
Legal Fees
Due Diligence Fees
Audit and Accounting Fees Stock Transfer Agent Fees FINRA Filing
Blue Sky Filing Fees State Filing Fees Market Maker Fees
Payment to Shell Owners
Post Closing Working Capital
 
$250,000 New York Working Capital
         
$1,750,000 New York Expansion
Upgraded capital equipment
•      Next generation shredding and separating line
•      Precious Metals processing line
•      Leaded glass separation line
Hire additional sales, biz dev personnel
New management personnel from India
•      Base Comp
•      Expenses
 



 
 
 
 
 
 


 
- 6 -

--------------------------------------------------------------------------------

 

